Citation Nr: 0119092	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-23 922	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder prior to November 17, 1996, and a 
rating higher than 50 percent thereafter.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1964 to July 1967.

In February 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating 
effective from April 2, 1996.  The veteran submitted a 
statement to the RO later in February 1997, well within the 
appeal period for contesting that decision, requesting an 
initial rating higher than 30 percent.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  He also filed an 
additional claim for a total disability rating based on 
individual unemployability (TDIU), and he reiterated his 
desire for a higher initial rating for his PTSD when 
subsequently submitting a statement in November 1997.  After 
considering additional medical and other evidence, the RO 
issued another decision in July 1998 increasing the rating 
for the PTSD from 30 to 50 percent, effective from November 
17, 1996.  The RO denied a rating higher than 50 percent and 
denied the claim for a TDIU, as well.  The veteran appealed 
to the Board of Veterans' Appeals (Board), requesting a 
rating higher than 30 percent for his PTSD prior to November 
17, 1996, and a rating higher than 50 percent thereafter.  He 
also appealed to the Board for a TDIU.  During the pendency 
of his appeal, he twice has testified at hearings at the RO 
in support of his claims-initially in May 2000 before a 
local hearing officer, and more recently in May 2001, Travel 
Board hearing.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD with associated 
depression and anxiety is manifested by an overall Global 
Assessment of Functioning Score of only 45-due to the extent 
of his ongoing difficulty relating to others, including 
members of his own family, the tendency to completely isolate 
himself from the outside world, a very low sense of self-
esteem, and because of his very volatile mood such that he is 
easily irritated and frustrated.

2.  Because of the severity of his numerous PTSD symptoms, 
the veteran is incapable of securing and maintaining 
substantially gainful employment, even irrespective of 
various other conditions that are not service connected.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met, effective from April 2, 1996.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.15, 4.16, 4.21, 4.126, 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2000); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

2.  As a 100 percent schedular rating for the PTSD, has been 
assigned, the issue of the veteran's entitlement to a TDIU 
moot.  VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); 38 C.F.R. 
§ 4.16(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Rating for PTSD

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with various 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Furthermore, where, as here, the veteran is contesting the 
propriety of the rating that initially was assigned just 
after establishing his entitlement to service connection for 
PTSD, VA must consider his claim in this context, which in 
turn requires considering whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare 
that decision with the court's holding in another decision, 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), noting that 
the current level of functional impairment is of primary 
importance when the veteran is requesting a higher rating for 
an already established disability that, for example, was 
service connected many years prior to his current appeal.

The veteran filed his claim for PTSD in April 1996.  And on 
November 7, 1996, during the pendency of his appeal, VA 
amended the criteria used for evaluating the severity of his 
psychiatric disorder.  Consequently, the Board must determine 
the severity of his PTSD considering both the former and 
revised criteria and apply the version that is most favorable 
to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, revised regulations are not applied 
retroactively unless they contain a provision expressly 
indicating that they should be and, if not, only may be 
applied as of the effective date of the change.  See Rhodan 
v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. 
App. 55 (1998).

Under the old criteria in effect prior to November 7, 1996, a 
30 percent rating was warranted for PTSD when there was 
"definite" impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was "definite" impairment in the 
ability to obtain or retain employment.  
The term "definite" was defined as impairment that was 
distinct, unambiguous, and moderately large in degree.  See 
VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 Vet. App. 
301 (1993).  A 50 percent rating required evidence of 
"considerable" social and industrial impairment, and a 70 
percent rating required evidence of "severe" social and 
industrial impairment.  A 100 percent rating was warranted 
when:  1) the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the revised criteria that became effective on November 
7, 1996, a 30 percent rating is warranted for PTSD if there 
is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

Numerous medical records on file confirm the veteran's PTSD 
has been getting progressively worse during the last several 
years, despite the various modalities of ongoing treatment 
that his doctors have prescribed.  A private psychiatrist, 
Louis J. Escalada, M.D., indicated in a February 1996 
statement that he initially had treated the veteran for 
chronic depression with episodes of anxiety several years 
earlier, in August 1988, and that, when initially treated, he 
had been disabled and not worked since about 4 years earlier 
(meaning since 1984) due to a combination of factors-those 
being, a seizure disorder, severe hypertension (indeed, so 
much so that he had "stroke level" high blood pressure), 
and due to his generalized anxiety.  The Social Security 
Administration (SSA) also since had awarded him disability 
benefits due to his inability to work.  And Dr. Escalada 
confirmed the veteran was taking several different 
medications-some for his seizure disorder and hypertension, 
but others, too, to treat his chronic depression and anxiety.  
Dr. Escalada also indicated that a great deal of the 
veteran's chronic depression and anxiety seemed to be due to 
the fact that he felt trapped in his situation and was 
frustrated that he could not work or be productive.  Dr. 
Escalada went on to note that the veteran also was 
discouraged about his ability in the future to work.  
And again in closing, Dr. Escalada reiterated that the 
veteran's chronic depression and anxiety primarily were the 
unfortunate result of him being prematurely cosigned to a 
life of inactivity due to his inability to work-causing a 
great deal of underlying frustration and anger.  But in 
personally assessing the veteran's overall mental status, Dr. 
Escalada concluded that the veteran essentially had been more 
or less stable; that he had a chronic "low grade" 
depression in the main that did not disable him; and that he 
experienced occasional episodes of anxiety.

The more recent medical evidence of record, however, shows a 
continual decline in the veteran's mental state, as opposed 
to a turn for the better.  Even when initially examined by VA 
for compensation purposes in May 1996, he exhibited a full 
range of PTSD-related psychopathology, including re-
experiencing of the traumatic events in service that 
precipitated the diagnosis via intrusive thoughts and 
nightmares, persistent efforts to avoid thinking about or 
talking about the trauma, general numbing of responsiveness 
and hyperarousal.  Furthermore, his responses to the 
Mississippi Scale also suggested that he was experiencing 
symptoms associated with his PTSD, and his scores on the 
Combat Exposure Scale indicated that he had moderate to 
moderate to heavy combat exposure.  Moreover, the results of 
other objective testing and evaluation showed similar 
findings, particularly during the Structured Clinical 
Interview for DSM-III-R (SCID) and the Minnesota Multiphasic 
Personality Inventory (MMPI).  And in addition to the 
symptoms alluded to above, those tests also showed that he 
was "extremely" anxious and intense, and his interpersonal 
hostility was quite evident.  He also had low self-esteem, 
tended to misperceive events and the motivations of others, 
did not trust others, and avoided social situations.  At that 
time, he had a Global Assessment of Functioning (GAF) score 
of 65.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (hereinafter 
DSM-IV, which VA now uses).  According to DSM-IV, a GAF score 
of 65 is indicative of only some "mild" symptoms (e.g., a 
depressed mood and mild insomnia)-albeit with some 
difficulty in social and occupational functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.

Other medical evidence from 1996 indicates the veteran's GAF 
score, although probative, was not altogether dispositive of 
the overall severity of his psychiatric impairment at that 
time-much less currently.  Kevin Brailey, Ph.D., who is a 
staff psychologist and director of the PTSD clinical team at 
the VA Medical Center (VAMC) in New Orleans indicated in an 
October 1996 statement that the veteran had been involved 
(since March 1996) in both individual and group outpatient 
psychotherapy for treatment of his PTSD, as well as receiving 
medication (pharmacotherapy); that he had fully complied with 
his treatment recommendations during that time, but that he 
continued to experience a litany of PTSD-related symptoms 
(e.g., profound distress that included extreme irritability, 
suspiciousness, dysphoria, and poor concentration).  Dr. 
Brailey also indicated the veteran had poor social, 
cognitive, and affective functioning, and that, combined with 
his health problems (referring, at least partly, to his 
seizure disorder) made gainful employment "extremely 
difficult" to sustain.  Dr. Brailey therefore concluded the 
veteran should be considered "disabled for the foreseeable 
future due to the severity of his PTSD symptoms."

There is still other, even more recent, medical evidence of 
record further substantiating the opinion of Dr. Brailey 
insofar as the veteran's inability to work because of the 
severity of his PTSD.  And aside from that, the veteran's GAF 
score also has continued to decline.  When examined by VA for 
compensation purposes in January 1998, the veteran's GAF 
score had declined from the previous 65 to 55, which, 
according to DSM-IV, is indicative of "moderate" symptoms 
and social and occupational impairment.  And the examining VA 
psychologists also indicated that the veteran seemed to 
"have deteriorated in his level of functioning in several 
areas" since his prior VA compensation examination in May 
1996.  In particular, his social functioning seemed to have 
declined since his last VA examination, especially in terms 
of his relations with his wife and family, which the 
VA examiner in turn indicated were due to the veteran's 
increased level of guardedness and inability to trust others, 
as well as his tendency to isolate himself from others.  But 
of equal or even greater significance, that VA examiner went 
on to note that the veteran's depression, which limited his 
energy, increased his sense of hopelessness, and increased 
his tendency to isolate himself from others, was just as 
likely as not etiologically related to his PTSD.  
Consequently, his depression (and even his associated 
anxiety) may be considered as part and parcel of his 
underlying PTSD-meaning those symptoms also must be 
considered when rating the severity of his PTSD, that is, in 
addition to the vast array of other symptoms that he 
experiences as well as a result of the PTSD.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).

By the time the veteran underwent his most recent VA 
compensation examination in June 2000, his GAF score had 
declined yet again-to only 45, which, according to DSM-IV, 
is indicative of "serious" symptoms and social and 
occupational impairment (e.g., suicidal ideation, severe 
obsessional rituals, no friends, and unable to keep a job).  
Even under the old, more generic criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), these 
symptoms are compatible with a 100 percent rating, and 
several other records on file concerning additional treatment 
and evaluation the veteran received in a VA outpatient clinic 
in May 1998, July 1998, March 1999, April 1999, May 1999, 
July 1999, and November 1999, further substantiate this.  
Whenever, as here, unemployability is caused solely by a 
service-connected mental disorder, regardless of its current 
disability rating, a 100 percent schedular rating is 
warranted under § 4.132.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1995).  

Moreover, since the veteran virtually continually has 
endorsed these very same symptoms since the date of his claim 
for PTSD-particularly insofar as his inability to work and 
extreme difficulty relating to and socializing with others, 
this represents his maximum level of disability during the 
pendency of his appeal and there is no need to consider 
whether he is entitled to a "staged" rating pursuant to the 
court's holding in Fenderson.  In other words, he has been 
entitled to a 100 percent schedular rating under the old 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
since April 2, 1996, the date of his initial rating, so the 
Board need not discuss whether the severity of his PTSD has 
fluctuated during the years since.  

Also, because the Board is assigning the maximum possible 
schedular rating of 100 percent under the old criteria, there 
is no possibility of the new criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000), being more favorable.  And aside 
from that, he can receive the maximum level of compensation 
retroactive to April 2, 1996, the date of his initial rating.  
See Rhodan, Haywood, supra.

II.  Entitlement to a TDIU

Since the veteran now has a 100 percent schedular rating for 
his PTSD, the issue of whether he also is entitled to a TDIU 
has become moot because, as a matter of law, a TDIU only can 
be assigned when the schedular rating is less than 100 
percent.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); 
38 C.F.R. § 4.16(a).  And inasmuch as this is no longer the 
case, the claim for a TDIU must be dismissed.

III. Conclusion

Since the Board is granting the maximum possible rating of 
100 percent for the PTSD, the rather recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is inconsequential because 
there are no remaining additional benefits, still at issue, 
to be had.  Consequently, there is no need to remand this 
case to the RO and further delay a final decision in this 
appeal merely to comply with the notice and duty to assist 
requirements of the new law.

ORDER

A 100 percent rating is granted for PTSD, effective from 
April 2, 1996, subject to the laws and regulations governing 
the payment of VA compensation.

The claim for a TDIU is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

